       Case 2:20-cr-00179-RMP    ECF No. 28   filed 01/25/21   PageID.71 Page 1 of 4



1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                      Jan 25, 2021
3                                                                         SEAN F. MCAVOY, CLERK




4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                NO: 2:20-CR-179-RMP-1
8                             Plaintiff,
                                                 STIPULATED PROTECTIVE
9           v.                                   ORDER REGARDING COMPUTER
                                                 FORENSIC REVIEW
10    AUDREE LEANNA PEDERSON                     PROCEDURES FOR CHILD
      (1),                                       PORNOGRAPHY CONTRABAND
11
                              Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulation for a Protective Order

14   Regarding Computer Forensic Review Procedures for Child Pornography

15   Contraband, ECF No. 25. The Court has reviewed the Stipulation, the record, and is

16   fully informed. The Court finds good cause has been shown.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The Stipulation for a Protective Order Regarding Computer Forensic

19   Review Procedures for Child Pornography Contraband filed by the parties, ECF No.

20   25, is GRANTED.

21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 1
       Case 2:20-cr-00179-RMP      ECF No. 28    filed 01/25/21   PageID.72 Page 2 of 4



1          2.     IT IS FURTHER ORDERED that 18 U.S.C. § 3509(m) applies to this

2    case, and the Court is required to deny defense requests to copy, photograph,

3    duplicate, or otherwise reproduce material constituting child pornography if the

4    government makes the material reasonably available to Defendant and provides an

5    ample opportunity for the defense to examine it at a government facility. See 18

6    U.S.C. § 3509(m).

7          3.     IT IS FURTHER ORDERED that, in order to comply with 18 U.S.C. §

8    3509(m), and to allow Defendant the greatest opportunity to prepare an effective

9    defense in preparation for trial in this matter, the government will make a true

10   forensic, bit-by-bit E01 image of devices and media containing alleged child

11   pornography contraband at issue in the above-referenced case. The government will

12   make that forensic image reasonably available to Defendant and provide ample

13   opportunity for the defense team to examine it at a government facility in Spokane,

14   Washington. The parties may readdress the Court if there is a need for additional or

15   after-hours access during the course of litigation in the event trial or motion hearings

16   require additional forensic review.

17         4.     IT IS FURTHER ORDERED that the defense forensic examination will

18   be conducted in an interview room monitored by closed-circuit television (“CC-

19   TV”), without audio feed. While the TV with non-audio feed will ensure the

20   integrity of FBI space and security of its occupants, the video feed is not of sufficient

21   detail or at an angle that would reveal defense strategy. The government and its


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 2
          Case 2:20-cr-00179-RMP     ECF No. 28   filed 01/25/21   PageID.73 Page 3 of 4



1    agents expressly agree that no attempt will be made to record any audio from the

2    workstation and that no attempt will be made to observe the defense team’s work

3    product or computer monitor screen at any time. The defense expert may review the

4    feed to ensure that defense strategy is not being compromised at any time while

5    conducting the forensic review.

6             5.    IT IS FURTHER ORDERED that the defense team 1 shall not make, nor

7    permit to be made, any copies of the alleged child pornography contraband pursuant

8    to this Protective Order and shall not remove any contraband images from the

9    government facility. The defense expert will be allowed to copy any file that is not

10   contraband and compile a report (without contraband images/videos) documenting

11   the examination on removable media at the discretion of the defense expert.

12            6.    IT IS FURTHER ORDERED that the designated defense expert will

13   leave at the government facility any equipment, including hard drives, which contain

14   child pornography contraband that is identified during forensic evaluation. The

15   parties may readdress this matter with the Court upon notice that the defense intends

16   to retain a different defense expert.

17

18

19
     1
         For purposes of this Protective Order, the term “defense team” refers solely to

     Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
20
     (“defense expert”), and a defense investigator.
21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 3
       Case 2:20-cr-00179-RMP      ECF No. 28    filed 01/25/21   PageID.74 Page 4 of 4



1          7.     IT IS FURTHER ORDERED that for the purpose of trial, the

2    government agrees to make available a digital copy of any government trial exhibit

3    that contains contraband, which will be kept in the custody and control of the case

4    agent. Upon reasonable notice by the defense, the case agent will also maintain for

5    trial digital copies of any proposed defense exhibit that contains contraband. If the

6    defense team intends to offer, publish, or otherwise utilize any government or defense

7    exhibit contained on the digital copy maintained by the case agent during trial, the

8    case agent shall assist the defense team in publishing or utilizing the exhibit that

9    contains contraband upon notification by the defense team.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

11   and provide copies to counsel.

12         DATED January 25, 2021.

13
                                                 s/ Rosanna Malouf Peterson
14                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 4
